TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-94-00553-CR





Edelmiro Javier Elizondo, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF DALLAS COUNTY, 194TH JUDICIAL DISTRICT

NO. F-9244825-SM, HONORABLE HAROLD ENTZ, JUDGE PRESIDING





PER CURIAM

	This is an appeal from an order revoking probation.  Appellant was placed on
probation following his conviction for burglary of a building.  The punishment is imprisonment
for three years.
	Appellant's attorney filed a brief in which he concludes that the appeal is frivolous
and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); Gainous v.
State, 436 S.W.2d 137 (Tex. Crim. App. 1969); Jackson v. State, 485 S.W.2d 553 (Tex. Crim.
App. 1972); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978).  A copy of counsel's brief was delivered to appellant, and
appellant was advised of his right to examine the appellate record and to file a pro se brief.  No
pro se brief has been filed.
	We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  Further, we find nothing in the record that might arguably support
the appeal.
	The order revoking probatino is affirmed.

Before Chief Justice Carroll, Justices Aboussie and Jones
Affirmed
Filed:   June 21, 1995
Do Not Publish